478 F.2d 701
CHARTERED NEW ENGLAND CORPORATION, Plaintiff-Appellant,v.HARTFORD ACCIDENT & INDEMNITY COMPANY et al.,Defendants-Third-Party Plaintiffs-Appellees,v.Milton BOMBACH et al., Third-Party Defendants.
No. 72-2214.
United States Court of Appeals,Fifth Circuit.
June 22, 1973.

Lawrence B. Clark, James F. Trucks, Jr., Birmingham, Ala., for plaintiff-appellant.
James E. Clark, Birmingham, Ala., William P. Sullivan, Jr., New York City, for Hartford.
Ferris S. Ritchey, Birmingham, Ala., for Fadwa Adrey and others.
Sydney Lavender, Birmingham, Ala., for N.B.C.
Before COLEMAN, MORGAN and RONEY, Circuit Judges.
PER CURIAM:


1
In this suit on a broker's employees blanket fidelity bond, we are asked to review a summary judgment for the defendant.  The question is whether the insured's negotiations with and entry into agreements with the employee and third person debtors regarding the loss were of such import as to relieve the insurer of liability on the bond, and, more particularly, whether there is a genuine issue as to any material fact which requires reversal.


2
Having studied the briefs, considered extended oral argument, reviewed the record, and conducted substantial independent legal research, the Court is of the opinion that there is no error in the trial court proceedings or in the trial judge's disposition of the case.


3
Affirmed.